ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_01_EN.txt. 208

SEPARATE OPINION OF JUDGE ODA

I

1. I voted in favour — albeit reluctantly — of the Order which was
very nearly unanimously adopted.

However, I find it incorrect that the Court has decided, at this stage
and in the form of a Court Order, that “the counter-claim presented by
the United States in its Counter-Memorial is admissible as such and
forms part of the current proceedings” (Order, p. 206, para. 46 (A)).

I feel that the Court’s decision in this Order sets a rather unfortunate
precedent in its jurisprudence relating to counter-claims.

II

2. In the current case concerning Oil Platforms, which was presented
unilaterally by Iran against the United States on 2 November 1992, Iran
submitted its Memorial on 8 June 1993. While the United States, on
16 December 1993, presented its preliminary objection to the jurisdiction
of the Court (within the time-limit fixed by the Court for the submission
of the Counter-Memorial), the Court in its Judgment of 12 December
1996 rejected that objection and found that “it has jurisdiction, on the
basis of Article XXI, paragraph 2, of the Treaty of 1955, to entertain the
claims made by [Iran] under Article X, paragraph 1, of that Treaty” (Oil
Platforms (Islamic Republic of Iran v. United States of America), Pre-
liminary Objection, C.J. Reports 1996, p. 821, para. 55 (2)).

Within the time-limit fixed by the President of the Court for the sub-
mission of the Counter-Memorial, the United States, on 23 June 1997,
filed its Counter-Memorial entitled “Counter-Memorial and Counter-
Claim”. In its submission, the United States requests, on the one hand,
that the Court adjudge and declare “[t]hat the United States did not
breach its obligations to [Iran] under Article X (1) of the Treaty” and
that “the claims of [Iran] are accordingly dismissed”. On the other hand,
Part VI of the United States Counter-Memorial sets forth its counter-
claim and in its submissions the United States requests, with respect to its
counter-claim, that the Court adjudge and declare:

“1. That in attacking vessels, laying mines in the Gulf and otherwise
engaging in military actions in 1987-1988 that were dangerous and

22
209 OIL PLATFORMS (SEP. OP. ODA)

detrimental to maritime commerce, [Iran] breached its obligations
to the United States under Article X of the 1955 Treaty, and

2. That [Iran] is accordingly under an obligation to make full repa-
ration to the United States for violating the 1955 Treaty in a
form and amount to be determined by the Court . . .”

3. Several months passed and the Court has not taken any action so
far. The Court did not order a second round of written pleadings (in
other words, the submission of a Reply by Iran and a Rejoinder by the
United States) since the counter-claim was presented in the Counter-
Memorial of the Respondent party on 23 June 1997.

In fact, in a letter dated 2 October 1997 addressed to the Registrar of
the Court, which was, in part, a response to the contention contained in
the letter dated 23 June 1997 from the Agent of the United States filed at
the same time as its Counter-Memorial, the Agent of Iran stated:

“I should . . . observe that Iran has serious objections to the
admissibility of the United States’ counter-claim. It is Iran’s position
that the counter-claim as formulated by the United States does not
meet the requirements of Article 80 (1) of the Rules. Iran requests a
hearing on this question, as provided for in Article 80 (3) of the
Rules.”

On 17 October 1997, after the exchange of the above-mentioned letters
of the Agents of both Parties through the Registrar of the Court, the Act-
ing President in the present case held a meeting with the Agents of the
Parties in order to ascertain their views as to the further proceedings in
the case. According to the United States letter of 20 October 1997 “it was
discussed [at that meeting] that the two Parties may be ordered by the
Court to file submissions regarding the United States Counter-Claim”
(emphasis added). It is also known from the text of the present Order,
however, that at that meeting “the two Agents agreed that their respec-
tive Governments would submit written observations on the question of
the admissibility of the United States counter-claim” (emphasis added)
and that “the Agent of Iran envisaged that his Government would then
present oral observations on the question”.

In that letter dated 20 October 1997 addressed to the Registrar, the
Agent of the United States stated that

“the United States understands that any order by the Court will
limit the filing of these submissions to the issue set forth in Rule 80 (3)
of the Rules of the Court, in other words, to the connection of
the counter-claim to Iran’s claim”.

In his letter of 27 October 1997 to the Registrar, prepared in response to
the Registrar’s request of 21 October 1997, the Agent of Iran made it

23
210 OIL PLATFORMS (SEP. OP. ODA)

clear that he did not share the views of the United States that Iran’s sub-
missions should have been limited to the issue set forth in Article 80, para-
graph 3, of the Rules. Iran was of the view that “a counter-claim may
only be presented provided that it is directly connected with the subject-
matter of the claim of the [other] party and that it comes under the juris-
diction of the Court”.

4. By invitation of the Registrar in the above-mentioned letter dated
21 October 1997, Iran, on 18 November 1997, forwarded a document
entitled “Request for Hearing in Relation to the United States Counter-
Claim Pursuant to Article 80 (3) of the Rules of Court” in which Iran
stated:

“[ran] hereby requests a hearing pursuant to Article 80, para-
graph 3, of the Rules of Court in order to allow the Court to deter-
mine whether or not the United States Counter-Claim should be
joined to this Case”.

On 18 December 1997, the United States, in response to the Registrar’s
invitation in the above-mentioned letter to set forth its views within a
month of receiving Iran’s statement, submitted “Views on Iran’s ‘Request
for Hearing in Relation to the United States Counter-Claim Pursuant to
Article 80 (3) of the Rules of Court’”, in which the United States stressed
that

“[tlhe thrust of Iran’s position is not whether the US counter-claim is
connected to the subject matter of Iran’s claim, but whether there is
a valid US counter-claim at all. The Court cannot make such a
determination at this stage of the proceedings. It certainly should
not allow Iran to avoid responding to the merits of the US
counter-claim”

and that “the Court should now decide to join the questions presented by
the US counter-claim to the original proceeding” {ibid.). The United
States was of the view that “no oral proceeding is required in connection
with such a decision” (ibid. ) and “[t]here is . . . no need for an oral pro-
ceeding under Article 80 (3)” (ibid. ).

Since 18 December 1997, there was no further development at the
Court until 10 March 1998, the date on which Iran was informed by
this Order, without being given the requested opportunity to be heard,
“that the counter-claim presented by the United States in its Counter-
Memorial is admissible as such and forms part of the current pro-
ceedings” (Order, p. 206, para. 46 (A)).

24
211 OIL PLATFORMS (SEP. OP. ODA)
Ili

5. This procedure strikes me as irregular, if I may say so, in the light of
the jurisprudence of this Court, as well as of its predecessor, the Perma-
nent Court of International Justice.

A “counter-claim”, as one of the incidental proceedings of the Court,
has featured not in the Statute itself but in the Rules of Court since the
time of the Permanent Court of International Justice. At its inception in
1946, the International Court of Justice included a “counter-claim” in its
1946 Rules of Court, Article 63 of which read:

“When proceedings have been instituted by means of an applica-
tion, a counter-claim may be presented in the submissions of the
Counter-Memorial, provided that such counter-claim is directly con-
nected with the subject-matter of the application and that it comes
within the jurisdiction of the Court. In the event of doubt as to the
connection between the question presented by way of counter-claim
and the subject-matter of the application the Court shall, after due
examination, direct whether or not the question thus presented shall
be joined to the original proceedings.”

This same text remained in the Rules, as amended in 1972, as Article 68.
That text was redrafted, without great modification to the substance, in
the new 1978 Rules, as Article 80:

“1. A counter-claim may be presented provided that it is directly
connected with the subject-matter of the claim of the other party and
that it comes within the jurisdiction of the Court.

2. A counter-claim shall be made in the Counter-Memorial of the
party presenting it, and shall appear as part of the submissions of
that party.

3. In the event of doubt as to the connection between the question
presented by way of counter-claim and the subject-matter of the
claim of the other party the Court shall, after hearing the parties,
decide whether or not the question thus presented shall be joined to
the original proceedings.”

6. Throughout the entire history of the present Court, there have been
only two other cases (except for the quite recent case concerning Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide, in which case an Order on a relevant matter has been issued
during the past few months) when counter-claims were presented during
the proceedings.

In the Asylum case (presented unilaterally by Colombia against Peru
on 15 October 1949), which was the first case at the International Court
of Justice to deal with the issue of counter-claims, the Respondent,
Peru, in replying to Colombia’s Memorial of 10 January 1950, filed its
Counter-Memorial on 21 March 1950 in which it presented its counter-

25
212 OIL PLATFORMS (SEP. OP. ODA)

claim. In its submissions, Peru requested the Court to set aside the submis-
sions of the Applicant, in which Colombia asks the Court to adjudge
and declare:

“I. That the Republic of Colombia, as the country granting
asylum, is competent to qualify the offence for the purpose of the
said asylum, within the limits of the obligations resulting in particular
from the Bolivarian Agreement on Extradition of 18 July 1911, and
the Convention on Asylum of 20 February 1928, and of American
international law in general.

II. That the Republic of Peru as the territorial State, is bound, in
the case now before the Court, to give the guarantees necessary for
the departure of . . . Haya de la Torre from the country, with due
regard to the inviolability of his person.” (Z C.J. Pleadings, Asylum,
Vol. L p. 43.) [Translation by the Registry. ]

With respect to its counter-claim, Peru requested the Court to adjudge
and declare

“Tas a counter-claim under Article 63 of the Rules of Court, and in
the same decision,] that the asylum granted by the Colombian
Ambassador at Lima to . . . Haya de la Torre was contrary to
Article 1, paragraph 1, and Article 2, paragraph 2, item 1 (inciso
primero), of the Convention on Asylum signed at Havana in 1928”
(ibid., p. 164 [translation by the Registry ]).

In its Reply of 20 April 1950, Colombia expressed its views on the
counter-claim, although Colombia did not address explicitly the question
whether there existed a direct connection with the subject-matter of the
claim of the other party, and stated

“To sum up, the Government of Peru has not succeeded in estab-
lishing its counter-claim concerning the alleged violation of Ar-
ticles 1, paragraph 1, and 2, paragraph 2, item 1 (inciso primero) of
the 1928 Havana Convention on Asylum, by the Colombian Ambas-
sador at Lima as resulting from the ‘grant’ of asylum to... Haya de
la Torre.” (bid., p. 386.) [Translation by the Registry].

In its Rejoinder of 15 June 1950 (ibid., p. 425), as in its Counter-
Memorial, Peru submitted its request to the Court to reject the Colom-
bian submission and to adjudge in relation to its counter-claim in the
same manner as in its Counter-Memorial (ibid., p. 442).

The issues relating to the counter-claim of Peru were extensively dis-
cussed in parallel with the original submission of Colombia in the two
rounds of oral proceedings held from 26 September 1950 to 9 October
1950. At those oral proceedings Peru submitted its final submissions, pre-
sented by Georges Scelle, which were essentially the same as the previous

26
213 OIL PLATFORMS (SEP. OP. ODA)

submissions in its Counter-Memorial and Rejoinder, but with one addi-
tion in the last line, which reads that “in any case the maintenance of the
asylum constitutes at the present time a violation of that treaty” (C.J.
Pleadings, Asylum, Vol. IL, p. 192 [translation by the Registry ]).

In the Judgment of 20 November 1950, the Court, regarding Peru’s
counter-claim, (i) “[rJejects it in so far as it is founded on a violation of
Article 1, paragraph 1, of the [1928 Havana] Convention on Asylum”
and (it) “[flinds that the grant of asylum by the Colombian Government
to... Haya de la Torre was not made in conformity with Article 2, para-
graph 2 (‘First’), of that Convention” (7 C.J. Reports 1950, p. 288).

7. In the case concerning Rights of Nationals of the United States of
America in Morocco presented unilaterally by France against the United
States on 27 October 1950, France submitted its Memorial on 1 March
1951 in which it made submissions relating, inter alia, to the privileges
that were to be enjoyed by United States nationals in Morocco, which
privileges arose from the 1836 Treaty, to the existence of the consular
jurisdiction over United States nationals and to the extent of that consu-
lar jurisdiction, and to the effect of the 1948 Decree relating to consump-
tion taxes upon United States nationals.

The United States raised a preliminary objection on 15 June 1951, in
which that country already indicated that it “would wish to consider the
inclusion of a counter-claim or counter-claims in its Counter-Memorial,
pursuant to Article 63 of the Rules of Court” and continued:

“Should it be determined, pursuant to that article, that under such
circumstances a counter-claim of this character could not be joined
to the original proceedings, the Government of the United States
would have to consider what other steps it must take to safeguard its
rights and interests.” (C.J. Pleadings, Rights of Nationals of the
United States of America in Morocco, Vol. I, p. 238.)

The preliminary objection was eventually withdrawn by the United States.

However, in its Counter-Memorial of 20 December 1951, the United
States presented, in addition to its objection to the original submission of
France, its counter-claim. In support of that counter-claim, the United
States Government requested the Court to

“judge and declare that:

1. Under Article 95 of the Act of Algeciras, the value of imports
from the United States must be determined for the purpose of cus-
toms assessments by adding to the purchase value of the imported
merchandise in the United States the expenses incidental to its trans-
portation to the custom-house in Morocco...

2. The treaties exempt American nationals from taxes . . . [Tlo

27
214

OIL PLATFORMS (SEP. OP. ODA)

collect taxes from American nationals in violation of the terms of
the treaties is a breach of international law.

Such taxes can legally be collected from American nationals only
with the previous consent of the United States ... and from the date
upon which such consent is given...

3. Since Moroccan laws do not become applicable to American
citizens until they have received the prior assent of the United States
Government, the lack of assent of the United States Government to
the Dahir of February 28, 1948, rendered illegal the collection of the
consumption taxes provided by that Dahir.” (7. C.J. Pleadings, Rights
of Nationals of the United States of America in Morocco, Vol. I,
p. 407.)

In its Reply of 13 February 1952, France stated in its submission in con-
nection with the counter-claim contained in the United States Counter-
Memorial, its request that the Court adjudge:

“That Article 95 of the Act of Algeciras defines valuation for cus-
toms purposes as the value of the merchandise at the time and at the
place where it is presented for customs clearance;

That no treaty has conferred on the United States fiscal immunity
for its nationals in Morocco, either directly or through the effect of
the most-favoured-nation clause;

That the laws and regulations on fiscal matters which have
been put into force in the Shereefian Empire are applicable to the
nationals of the United States without the prior consent of the
Government of the United States;

That, consequently, consumption taxes provided by the Dahir of
28 February 1948 have been legally collected from the nationals of
the United States, and should not be refunded to them.” (Zbid.,
Vol. IL, p. 72.) [Translation by the Registry. ]

In its Rejoinder of 18 April 1952, the United States maintained, in
their entirety, the submissions presented in its Counter-Memorial (ibid.,
p. 131). The oral proceedings were held from 15 to 26 July 1952. The
United States repeated its original submission in respect of its counter-
claim (ibid., p. 291).

With respect to the United States counter-claim, the Court’s Judgment
of 27 August 1952 partly rejected the submission of the United States
relating to exemption from taxes and to the consumption taxes imposed
by the Shereefian Dahir in 1948, but found that

28

“in applying Article 95 of the General Act of Algeciras, the value of
merchandise in the country of origin and its value in the local
Moroccan market are both elements in the appraisal of its cash
wholesale value delivered at the custom-house” (.C. J. Reports 1952,
p. 213).
215 OIL PLATFORMS (SEP. OP. ODA)
IV

8. The institution of counter-claims, in parallel with that of third-party
intervention which appears immediately after counter-claims in the sec-
tion on incidental proceedings in the Rules of Court, had been intro-
duced at the time of the Permanent Court of International Justice. Its
purpose was the proper administration of justice with a view to judicial
economy to enable it to rule on any or all connected claims in a single
proceeding, in other words, to avoid any inconvenience which might be
caused by the other party or by a third party filing a fresh application on
issues that are directly connected. Any new application would, of course,
necessitate another confirmation of the Court’s jurisdiction and an exami-
nation of the complete documentation, and it would be a situation best
avoided.

However, an applicant State will be severely prejudiced if the scope of
the issues, in the respondent State’s counter-claim, is broadened beyond
the original contention in the claim of the applicant State. While an
applicant State is not itself allowed to bring additional claims, why
then may a respondent State be permitted to bring a new claim if this
(counter-)claim is not directly connected with the subject-matter of the
Applicant’s claim? We should not simply put what may have originally
been somewhat distinct matters into one melting-pot without making a
careful examination of the essential character of that claim.

9. In the present case, I wonder if it is quite proper to confirm the
admissibility of the United States counter-claim and make it part of the
whole proceedings without (i) affording the Parties, and in particular the
Applicant, the opportunity to express their views on this matter in the
written pleadings and (ii) without having oral hearings on the basis of the
complete exhaustion of the exchange of views indicated in the written
proceedings. In the light of past jurisprudence, except as already men-
tioned for the case concerning Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide in which an Order was
made just a few months ago, I wonder if the quick rendering of an Order
by the Court is quite reasonable.

Past precedent (as mentioned above) seems to indicate, in general, that
the question presented by way of a counter-claim by the Respondent and
the subject-matter of the Applicant were so interlinked that their direct
connection could not be determined without careful study of the sub-
stance of the issues contained in their respective counter-claims. In those
two past cases, Asylum and Rights of Nationals of the United States of
America in Morocco, some of the respective counter-claims submitted by
the Respondents were rejected by the Court but only after it was proved
by a thorough examination through the written and oral pleadings that

29
216 OIL PLATFORMS (SEP. OP. ODA)

the counter-claims were directly connected with the subject-matter of the
claim of the other party.

10. I certainly agree that, at this stage, the Court should fix the time-
limit for the submission of a Reply and of a Rejoinder, as has been done
in paragraph 46 (B) of the present Order. The matter, including whether
or not there is a “connection between the question presented by way of
counter-claim and the subject-matter of the claim of the other party”,
should have been open to analysis by Iran in the Reply which it is to pre-
pare and, further, by the United States in its Rejoinder.

There remains, as a matter of principle, the question of whether it
is fair for the Respondent to be given the opportunity to present the
subject-matter twice, once in its Counter-Memorial and once in its
Rejoinder, while the Applicant is confined to a single written pleading
in its Reply, although the Applicant will be afforded a further opportunity
to argue this point during the oral pleadings.

11. I find it difficult to understand why the admissibility of the
counter-claim should be determined at this stage before the Court
has, at least, received Iran’s Reply. I also fail to understand why this
needs to be done so hastily in this case especially when one considers
the careful manner in which the Court has proceeded in earlier years.

In addition, I believe that this matter, namely whether the (counter-)
claim is admissible or not, should not be determined by the Court in the
form of an Order but should rather be decided by the Judgment in the
merits phase.

(Signed) Shigeru ODA.

30
